Pursuant to statute (Judiciary Law § 90 [7]), the Grievance Committee for the Tenth Judicial District is hereby authorized to institute and prosecute a disciplinary proceeding in this court, as petitioner, against Victor P. Zodda, an attorney and counselor-at-law, admitted to practice in this court on March 13, 1942, based upon acts of professional misconduct set forth in the Committee’s report attached to its petition dated May 20, 1986.
On the court’s own motion, based upon the conduct as alleged in the petition and apparently admitted by the respondent, Victor P. Zodda, is suspended from the practice of law, pending the further order of this court.
Frank A. Finnerty, Jr., Esq., Chief Counsel to the Grievance Committee for the Tenth Judicial District, 900 Ellison Avenue, Westbury, New York 11590 is hereby appointed as attorney for the petitioner in such proceeding. Mollen, P. J., Lazer, Mangano, Gibbons and Spatt, JJ., concur.